Name: Commission Regulation (EC) NoÃ 2081/2004 of 6 December 2004 laying down rules for the communication of the information necessary for implementing Council Regulation (EEC) NoÃ 2358/71 on the common organisation of the market in seeds
 Type: Regulation
 Subject Matter: information technology and data processing;  means of agricultural production;  agricultural policy
 Date Published: nan

 7.12.2004 EN Official Journal of the European Union L 360/6 COMMISSION REGULATION (EC) No 2081/2004 of 6 December 2004 laying down rules for the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organisation of the market in seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds (1), and in particular Articles 4(2) and 9 thereof, Whereas: (1) In the light of the reform of the seed sector introduced by Council Regulation (EC) No 1782/2003 (2), the required information to be communicated to the Commission by the Member States pursuant to Article 9 of Regulation (EEC) No 2358/71 needs to be reviewed and simplified. Moreover, Commission Regulation (EEC) No 3083/73 of 14 November 1973 on the communication of the information necessary for implementing Regulation (EEC) No 2358/71 on the common organisation of the market in seeds (3) has been amended several times. For the sake of clarity it is necessary to replace that Regulation by a new text. Regulation (EEC) No 3083/73 should therefore be repealed. (2) Given the changed situation of the market for hybrid maize and sorghum for sowing, it is no longer necessary to be able to monitor continuously trade patterns with third countries. Hybrid maize and sorghum for sowing should no longer be subject to the system of import licences under Article 4(1) of Regulation (EEC) No 2358/71. It is therefore appropriate to repeal Commission Regulation (EEC) No 1117/79 of 6 June 1979 specifying the products in the seeds sector to be subject to the system of import licences (4) and to no longer provide for the corresponding data communication. (3) The Management Committee for seeds has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Member States shall communicate to the Commission by electronic transmission, for each species and group of varieties set out in the Annex to Regulation (EEC) No 2358/71, the information listed in the Annex to this Regulation by the dates specified therein. Article 2 Regulation (EEC) No 3083/73 and Regulation (EEC) No 1117/79 are repealed. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 246, 5.11.1971, p. 1. Regulation last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). (3) OJ L 314, 15.11.1973, p. 20. Regulation last amended by Regulation (EEC) No 1679/92 (OJ L 176, 30.6.1992, p. 17). (4) OJ L 139, 7.6.1979, p. 11. Regulation last amended by Regulation (EEC) No 2811/86 (OJ L 260, 12.9.1986, p. 8). ANNEX No Nature of information (by species and group of variety) Date by which the information must be supplied Year of harvest Calendar year following harvest 1 Total area entered for certification (in ha) 1 July (1) 2 Total area accepted for certification (in ha) 15 November 3 Estimated harvest (in 100 kg) (2) (3) 15 November 4 Total quantities harvested (in 100 kg) (3) (4) 1 October 5 Net farm-gate selling prices received by grower (in EUR/100 kg) (3) (4) (5) (7) 1 October 6 Stocks held by wholesalers at end of marketing year (in 100 kg) (4) (6) 1 October (1) In the case of species of seed harvested on the second moving, the relevant date is 1 September of the year of harvest. (2) These data apply only to basic and certified seed. (3) Figures for quantities to relate to seed satisfying certification requirement; for items 4 and 6 the requirements applied may be those relating to acceptance for certification. (4) For species which may be marketed within the Community, as commercial seed, data shall be given separately in respect of:  basic seed and certified seed,  commercial seed. (5) Costs of preparation for marketing, certification and transport charges, VAT and sums received in respect of aid are not included in this price. (6) Marketing year as specified in Article 2 of Regulation (EEC) No 2358/71 (OJ L 246, 5.11.1971, p. 1). (7) In Member States outside the euro zone, the conversion rate to apply is that applying on 1 August of the marketing year.